Title: To James Madison from Thomas Jefferson, 17 September 1800
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 17. 1800.
I now send by Bp. Madison the balance which should have gone from our last court by mr. Barber: but not seeing him the first day of the court, & that breaking up on the first day contrary to usage & universal expectation, mr. Barber was gone before I knew that fact. Is it not strange the public should have no information of the proceedings & prospects of our envoys in a case so vitally interesting to our commerce? That at a time when, as we suppose, all differences are in a course of amicable adjustment, Truxton should be fitted out with double diligence that he may get out of port before the arrival of a treaty, & shed more human blood merely for the pleasure of shedding it? I have a letter from mr. Butler in which he supposes that the republican vote of N. Carolina will be but of a bare majority. Georgia he thinks will be unanimous with the republicans; S. C. unanimous either with them or against them: but not certainly which. Dr. Rush & Burr give favorable accounts of Jersey. Granger & Burr even count with confidence on Connecticut. But that is impossible. The revolution there indeed is working with very unexpected rapidity: before another Congressional election it will probably be complete. There is good reason to believe Massachusets will increase her republican vote in Congress, & that Levi Lincoln will be one. He will be a host in himself; being undoubtedly the ablest & most respectable man of the Eastern states. Health, respect & affection.
Th: Jefferson
 D c
44.53
 